In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


         Nos. 06-13-00234-CR, 06-13-00235-CR, 06-13-00236-CR,
           06-13-00237-CR, 06-13-00238-CR, 06-13-00239-CR,
           06-13-00240-CR, 06-13-00241-CR, 06-13-00242-CR



                     LINDA KAY PHARIS, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee



                 On Appeal from the County Court at Law No. 2
                             Parker County, Texas
Trial Court Nos. CCL1-11-0739, CCL1-11-0774, CCL1-11-0775, CCL1-11-0776,
CCL1-11-0777, CCL1-11-0778, CCL1-11-0779, CCL1-11-0780, CCL1-11-0781




                Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Linda Kay Pharis appeals from her convictions of nine counts of cruelty to animals and

the sentences resulting from those convictions.          Pharis’ notices of appeal were filed

September 19, 2013. The appellate record in each of these matters was completed by the filing

of the reporter’s record on January 8, 2014, making Pharis’ brief originally due February 7.

Counsel is appointed.

       Efforts by our clerk’s office to obtain Pharis’ brief and/or a motion to extend the briefing

deadline proved unproductive; consequently, we sent a late brief notice to Pharis’ counsel,

Richard Alley, on February 25 advising him of the late status of the brief and establishing a new

deadline—March 12—for filing the brief. We also warned Alley that his failure to file the brief

could result in abatement to the trial court for a hearing in accordance with Rule 38.8 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.8(b). We have received no response

from Alley to our late brief notice, and we have received neither the appellant’s brief nor a

motion to extend the deadline for filing that brief.

       Because appellant’s brief has not been filed and because appointed counsel is either

unwilling or unable to communicate with this Court, we abate this case to the trial court pursuant

to Texas Rule of Appellate Procedure 38.8(b) for a hearing to determine why counsel has not

filed the brief, whether the brief can be promptly filed with this Court, whether Pharis desires to

prosecute this appeal, and whether Pharis is indigent. See TEX. R. APP. P. 38.8(b)(2). The trial

court may also address other matters as it deems appropriate, including appointing different




                                                  2
counsel for appellant, if necessary. The hearing is to be conducted within fifteen days of the date

of this order.

        The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

        All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

        IT IS SO ORDERED.



                                                  BY THE COURT

Date: March 19, 2014




                                                  3